Lee, J.
This controversy involved the location of a land line between the adjacent properties of the parties, in which a strip -approximately 25.5 feet wide was in question.
 The learned chancellor, after hearing the evidence, oral and doucmentary, pro and con, went upon and viewed the property, and determined where the line should run between the disputants. His findings and decree are fully supported by substantial evidence; and it follows that the cause must be affirmed.
Affirmed.
McGehee, C.J., and Hall, Kyle and Ethridge, JJ., concur.